DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 01/21/2022, with respect to claims 1-20 rejected on the ground of statutory double patenting over U.S. Pat. 10,924,546 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Jeide et al. (U.S. Pat. App. Pub. 2009/0282125), hereinafter Jeide.

	Regarding exemplary claim 1, Jeide disclosed a mobile computing device (mobile device, ¶[0045]) comprising:
	at least one memory (memory, ¶[0162]) comprising mobile application instructions (instructions, ¶[0163]) and a state container (email/data objects, ¶[0045]);
	a graphics processing unit (GPU) (display interface, Fig. 12, element 1202); and
	at least one processing device configured for executing the mobile application instructions (processor, ¶[0161]), wherein the mobile application instructions cause the at least one processing device to perform operations of:
		creating, while in an offline mode such that the mobile computing device is disconnected from a remote application server (mobile device offline/disconnected, ¶[0108], [0110]), a local update 
		storing the local update packet in the memory of the mobile computing device (mobile device generating packets, ¶[0115], inherently storing the packets in memory);
 		detecting an availability of a wireless network (evaluating if the mobile device is offline, ¶[0136]);
		establishing, via the wireless network, a network connection with the remote application server, thereby causing the mobile computing device to enter an online mode (mobile device online, ¶[0136]);
		synchronizing the memory of the mobile computing device with the remote application server (mobile device synchronizing with email server, i.e., remote application server, ¶[0045]).

The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0030]-[0033], Fig. 2, 3, and recited in independent claims 1 and 11, in particular comprising:
synchronizing the memory of the mobile computing device with the remote application server, the synchronizing comprising:
receiving, from the remote application server, a first packet associated with the state container, the first packet including at least one of:
a second timestamp,
a second queue identifier, and
a second sequence identifier;
determining, based on at least one of the first time stamp, the first queue identifier, and the first sequence identifier, a sequence of modifications to execute on the contents of the state container, the determining comprising at least one of:

comparing the first queue identifier to the second queue identifier, and
comparing the first sequence identifier to the second sequence identifier executing the sequence of modifications by:
first modifying contents of the state container based on the local update packet, and
second modifying the first modified contents of the state container based on the remote update packet; and
initiating display of, using the GPU, a graphical user interface representation of the second modified contents of the state container to a user of the mobile computing device (claim 1; similarly recited in claim 11).
These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441